 

 



FOURTH AMENDMENT TO
CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT (“Amendment”) dated as of October 24, 2012, by and between
Perceptron, Inc. (“Company”) and Comerica Bank (“Bank”).

 

RECITALS:

 

A.                Company and Bank entered into an Amended and Restated Credit
Agreement dated as of November 16, 2010, as amended (“Agreement”).

 

B.                 Company and Bank desire to amend the Agreement as hereinafter
set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                  The definition of Revolving Credit Maturity Date in Section
1 of the Agreement is amended to read as follows:

 

     “Revolving Credit Maturity Date” shall mean November 1, 2014.

 

2.                 Company hereby represents and warrants that, after giving
effect to the amendment contained herein, (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within Company’s corporate powers,
have been duly authorized, are not in contravention of law or the terms of
Company’s Articles of Incorporation or Bylaws, and do not require the consent or
approval of any governmental body, agency, or authority; and this Amendment and
any other documents and instruments required under this Amendment or the
Agreement, will be valid and binding in accordance with their terms; (b) the
continuing representations and warranties of Company set forth in Sections 6.1
through 6.5 and 6.7 through 6.12 of the Agreement are true and correct on and as
of the date hereof with the same force and effect as made on and as of the date
hereof; (c) the continuing representations and warranties of Company set forth
in Section 6.6 of the Agreement are true and correct as of the date hereof with
respect to the most recent financial statements furnished to the Bank by Company
in accordance with Section 7.1 of the Agreement; and (d) no Event of Default (as
defined in the Agreement) or condition or event which, with the giving of notice
or the running of time, or both, would constitute an Event of Default under the
Agreement, as hereby amended, has occurred and is continuing as of the date
hereof.

 

3.                  Except as expressly provided herein, all of the terms and
conditions of the Agreement remain unchanged and in full force and effect.

 

4.                  This Amendment shall be effective upon (a) execution of this
Agreement by Company and the Bank, (b) execution by the Guarantor of the
attached Acknowledgment of Guarantor and (c) execution by Company of an
Amendment to Note on form acceptable to Bank.

 

 

 



 

IN WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK   PERCEPTRON, INC.           By: /s/ Robert Rosati   By: /s/ John
H. Lowry, III           Its: Vice President   Its: Chief Financial Officer

 



 

 

 

ACKNOWLEDGMENT OF GUARANTOR

 

The undersigned guarantor acknowledges and agrees to the foregoing Fourth
Amendment and confirms that the Guaranty dated October 24, 2002, executed and
delivered by the undersigned to the Bank remains in full force and effect in
accordance with its terms.

 

  PERCEPTRON GLOBAL, INC.       By:  John H. Lowry, III         Its: Chief
Financial Officer

 



 

 